 Case 3:18-cv-14618-FLW Document 2 Filed 10/05/18 Page 1 of 1 PageID: 22

                        UNITED STATES DISTRICT COURT
                       FOR THE District of New Jersey [LIVE]
                   U.S. District Court for the District of New Jersey



                Plaintiff,
v.                                        Case No.: 3:18−cv−14618−FLW
                                          Judge Freda L. Wolfson

                Defendant.

Dear R. SCOTT ALSTERDA:
    Please be advised, our records show that you are not a member of the Federal Bar of
New Jersey. Therefore, you are responsible for having a member of the Bar of this Court
file an appearance in accordance with Local Civil Rule 101.1 on behalf of your client.




                                             Very truly yours,
                                             William T. Walsh, Clerk
                                             By Deputy Clerk, jmh
